DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because acronyms (UCI, UL-SCH, eMBB, URLLC) are recited in the claim but they are not properly defined - they should be expanded at least once in the independent claim.
Claim 5 is objected to because it is understood that the parameter is dynamically or semi-statically configured, not the higher-layer signaling. 











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over NPL R1-1800054 Huawei, Discussion on UCI feedback for URLLC, 3GPP TSG RAN WG1 Ad Hoc Meeting, Vancouver, Canada, 22-26 January 2018, hereinafter NPL-H1, in view of NPL R1-1801341 Huawei, Remaining issues on UCI multiplexing, 3GPP TSG RAN WG1 Meeting #92, Athens, Greece, February 26th – March 2nd, 2018, hereinafter NPL-H2, and further in view of Li Jingya et al US 20190007182 A1, hereinafter Li.
Regarding claim 1, NPL-H1 teaches, a method for multiplexing multi-service UCI on an uplink data channel (NPL-H1: Ch. 4 “Multiplexing of eMBB UCI and URLLC UCI ”, eMBB and URLLC are two different services), comprising: 
when UCI of an eMBB service is multiplexed on a UL-SCH of a URLLC service, a corresponding numerical value is smaller than 1 (NPL-H1: R1-1800054 Ch.2 “UCI on PUSCH”, Ch. 4 “Multiplexing of eMBB UCI and URLLC UCI ” teaches piggybacking of eMBB UCI and low-latency URLCC UCI differently on a PUSCH. It suggests that PUSCH can be carrying data (i.e. UL-SCH) of eMBB or URLCC; Ch. 2.1 “Beta-offset values and indication” teaches that for high reliability UL data transmission beta-offset values include a value that is less than 1 (e.g. 0.5)).
NPL-H1 does not expressly teach, calculating the number of modulation symbols for transmitting coded information according to a code rate offset of UCI relative to a UL-SCH, wherein a value of the code rate offset of the UCI relative to the UL-SCH is regulated.
However, in the same field of endeavor, NPL-H2 teaches, calculating the number of modulation symbols for transmitting coded information according to a code rate offset of UCI relative to a UL-SCH (NPL-H2: R1-1801341 Ch 2.3 “UCI piggyback ...” teaches calculating a number of coded modulation symbols according to beta-offset for piggybacking UCI on PUSCH. Beta-offset, in line with Spec (e.g. para [18]-[19]) and also known in the art, is relative to PUSCH data (i.e. UL-SCH)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-H1’s method to include calculating the number of modulation symbols for transmitting coded information according to a code rate offset of UCI relative to a UL-SCH.
This would have been obvious because it would motivate one of ordinary skill in the art to provide techniques for UCI multiplexing of 5G services thus achieving 5G throughput and latency.
NPL-H1 and NPL-H2 do not expressly teach, wherein a value of the code rate offset of the UCI relative to the UL-SCH is regulated.
However, in the same field of endeavor, Li teaches, wherein a value of the code rate offset of the UCI relative to the UL-SCH is regulated (Li: [77] teaches using a scaling factor to regulate beta-offset (i.e. code rate offset)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-H1 and NPL-H2’s method to include wherein a value of the code rate offset of the UCI relative to the UL-SCH is regulated.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to control information modulation and coding scheme (MCS) offset determination for uplink control information (UCI) on physical uplink shared channel (PUSCH) with shortened transmission time interval (sTTI) to achieve packet data latency in the wireless network (Li: [1]-[2]).

Regarding claim 2, NPL-H1, in view of NPL-H2 and Li, teaches the method, as outlined in the rejection of claim 1.
NPL-H1 further teaches, wherein when UCI of a URLLC service is multiplexed on an PUSCH of the eMBB service, the code rate offset is increased on the basis of an existing table based on an NR Rel-15 TS 38.213 standard (NPL-H1: Ch. 4 “...to guarantee the UCI reliability: the first one is to piggyback UCI on PUSCH with an increased beta-offset, ...”, Ch. 7.2 “Text proposals for beta-offset values in TS 38.213 v f.0.0 Section 9.3.” and Table 9.3-2).
Regarding claim 4, NPL-H1, in view of NPL-H2 and Li, teaches the method, as outlined in the rejection of claims 1 and 2.
NPL-H1 further teaches, wherein the UCI comprises at least one of the following information: HARQ-ACK information and CSI (NPL-H1: Ch 2.1 “UCI type, i.e., HARQ-ACK, CSI part 1 and CSI part 2”).
Regarding claim 5, NPL-H1, in view of NPL-H2 and Li, teaches the method, as outlined in the rejection of claims 1 and 2.
NPL-H1 further teaches, wherein the high-layer signaling is dynamically or semi-statically configured (NPL-H1: Ch. 2.1 “... both dynamic and semi-static beta-offset indication are supported ...”).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 7 are objected to because they are dependent on the objected claim 3 above. 
Examiner Note: teaching of the limitation of claim 6 can be found in NPL-H1, and that of claim 7 in Li. 


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL R1-1800073 - Summary of remaining issues on UCI multiplexing, Huawei, 3GPP TSG RAN WG1 Ad Hoc Meeting, Vancouver, Canada, January 22nd – 26th, 2018.
NPL R1-1806121 in IDS - UCI piggyback on PUSCH with URLLC data, Fujitsu 3GPP TSG RAN WG1 Meeting #93 R1-1806121 Busan, Korea, May 21st — 25th, 2018.
NPL R1-1803332 - Summary of remaining issues for UCI piggyback on PUSCH, Qualcomm Incorporated, 3GPP TSG RAN WG1 Meeting #92, Athens, Greece, February 26th – March 2nd, 2018.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472